ORDER

PER CURIAM.
Appellant Austin Mitchell appeals the judgment sustaining Respondents Michelle and Mary Wise’s motion to impose sanctions, strike pleadings, and grant summary judgment. We have reviewed the briefs of the parties and the record on appeal and find no error of law which would warrant reversal. An extended opinion would have no precedential value. We have, however, provided a memorandum, for the use of the parties only, setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 84.16(b).